REASONS FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The 8-pages drawings (Figs.1-7) filed on January 28, 2020 are acceptable.

3.	Originally filed claims 1-12 have been canceled.  New claims 13-32 have been added with claims 13 and 24 as independent claims.  Claims 13-23 and 25-32 as a group is claiming a control device whereas claim 24 (a single claim group) is claiming a non-transitory computer-readable storage medium storing a program to cause a computer that controls driving of a motor.

4.	There is no restriction between these groups because the claimed limitations are basically similar.

5	 Claims 13-32 are allowed because no prior art has taught a control device or a non-transitory computer-readable storage medium storing a program to cause a computer to control driving of a motor.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is 571-272-2072 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        March 8, 2021